ORDER
Per curiam:
Nickalaus C. Jimenez pled guilty to eleven counts of stealing, all of which he committed during his employment as an in-*468home carpet and restoration supervisor. Jimenez was sentenced to ten years on the first count, and to seven years on each of the remaining ten counts, to run concurrently. Jimenez timely filed a claim of ineffective' assistance of counsel, which was denied without a hearing. We affirm. A memorandum has been provided to the parties explaining our ruling. Rule 84.16(b).